UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 Commission file number 1-2257 TRANS-LUX CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-1394750 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 26 Pearl Street, Norwalk, CT 06850-1647 (Address of principal executive offices) (Zip code) (203) 853-4321 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to file and post such files). Yes X No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the latest practicable date. Date Class Shares Outstanding 11/13 /2012 Common Stock - $0.001 Par Value 25,895,424 TRANS-LUX CORPORATION AND SUBSIDIARIES Table of Contents Page No. Part I - Financial Information (unaudited) Item 1. Condensed Consolidated Balance Sheets – September 30, 2012 and December 31, 2011 (audited) 1 Condensed Consolidated Statements of Operations – Three and Nine Months Ended September 30, 2012 and 2011 2 Condensed Consolidated Statements of Comprehensive Income (Loss) – Three and Nine Months Ended September 30, 2012 and 201 1 2 Condensed Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 Part II - Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults upon Senior Securities 26 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 Table of Contents Part I - Financial Information TRANS-LUX CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30 December 31 In thousands, except share data 2012 2011 (unaudited) (see Note 1) ASSETS Current assets: Cash and cash equivalents $ 853 $ 1,109 Receivables, less allowance of $502 - 2012 and $884 - 2011 2,450 2,060 Unbilled receivables 54 63 Inventories 2,909 2,875 Prepaids and other 294 729 Total current assets 6,560 6,836 Rental equipment 43,779 43,252 Less accumulated depreciation 29,885 27,060 13,894 16,192 Property, plant and equipment 4,439 4,381 Less accumulated depreciation 2,496 2,316 1,943 2,065 Asset held for sale - 696 Goodwill 744 744 Other assets 488 926 TOTAL ASSETS $ 23,629 $ 27,459 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ 1,796 $ 1,589 Accrued liabilities 6,431 6,719 Current portion of long-term debt 4,206 4,444 Warrant liabilities 2,132 5,408 Total current liabilities 14,565 18,160 Long-term debt: Notes payable 472 512 Deferred pension liability and other 5,341 4,930 Total liabilities 20,378 23,602 Redeemable convertible preferred stock: Preferred - $0.001 par value - 500,000 shares authorized, 416,500 Series A convertible preferred shares issued in 2011 - 6,138 Stockholders' equity (deficit): Common - $0.001 par value - 60,000,000 shares authorized, 25,895,424 shares issued in 2012 and 5,071,424 shares issued in 2011 26 5,071 Additional paid-in-capital 23,804 12,620 Accumulated deficit (14,178) (13,443) Accumulated other comprehensive loss (3,338) (3,466) Treasury stock - at cost - 383,596 common shares in 2012 and 2011 (3,063) (3,063) Total stockholders' equity (deficit) 3,251 (2,281) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 23,629 $ 27,459 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents TRANS-LUX CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended September 30 Nine Months Ended September 30 In thousands, except per share data 2012 2011 2012 2011 Revenues: Digital display sales $ 4,250 $ 5,185 $ 13,101 $ 11,152 Digital display lease and maintenance 1,671 1,908 5,261 5,903 Real estate rentals 5 24 36 69 Total revenues 5,926 7,117 18,398 17,124 Cost of revenues: Cost of digital display sales 3,166 4,911 10,176 9,874 Cost of digital display lease and maintenance 1,510 1,727 4,467 4,976 Cost of real estate rentals 16 16 47 49 Total cost of revenues 4,692 6,654 14,690 14,899 Gross profit from operations 1,234 463 3,708 2,225 General and administrative expenses (2,112) (1,950) (7,093) (6,205) Restructuring costs (178) (16) (351) (86) Operating loss (1,056) (1,503) (3,736) (4,066) Interest expense, net (120) (416) (307) (1,140 ) Gain on debt extinguishment - - 60 - Change in warrant liabilities 1,379 - 3,276 - Income (loss) before income taxes 203 (1,919) (707) (5,206) Income tax expense (7) (7) (21) (21) Income (loss) from continuing operations 196 (1,926) (728) (5,227) Loss from discontinued operations - (224) (7) (224) Net income (loss) $ 196 $ (2,150) $ (735) $ (5,451) Income (loss) per share continuing operations - basic and diluted $ 0.01 $ (0.79) $ (0.06) $ (2.14) Loss per share discontinued operations - basic and diluted - (0.09) - (0.09) Total income (loss) per share - basic and diluted $ 0.01 $ (0.88) $ (0.06) $ (2.23) Weighted average common shares outstanding - basic and diluted 25,512 2,443 12,059 2,443 The accompanying notes are an integral part of these condensed consolidated financial statements. TRANS-LUX CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (
